Per Curiam.
In 1990, respondent was admitted to the practice of law in New Jersey. He was admitted to practice by this Court in 1991.
By order dated May 5, 2009, respondent was disbarred in New Jersey for professional misconduct involving the knowing misappropriation of trust funds. Petitioner now moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to or otherwise appeared in response to the motion.
Having considered the nature of respondent’s serious misconduct, the resulting New Jersey disciplinary order and his failure to file the New Jersey order with this Court as required by our rules (see 22 NYCRR 806.19 [b]), we conclude that respondent should be disbarred from the practice of law in New York.
Spain, J.P, Rose, Lahtinen, Malone Jr. and McCarthy, JJ, concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board,, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).